Name: Commission Regulation (EC) No 1957/98 of 15 September 1998 adapting certain fish quotas for 1998 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities16. 9. 98 L 254/3 COMMISSION REGULATION (EC) No 1957/98 of 15 September 1998 adapting certain fish quotas for 1998 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 23 thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to- year management of TACs and quotas (3), and in par- ticular Article 4(2) thereof, Whereas Council Regulations (EC) No 390/97 (4), as last amended by Regulation (EC) No 1974/97 (5), (EC) No 392/97 (6), (EC) No 394/97 (7), (EC) No 395/97 (8), as amended by Regulation (EC) No 2429/97 (9), (EC) No 396/97 (10), (EC) No 398/97 (11), (EC) No 400/97 (12), (EC) No 402/97 (13), (EC) No 404/97 (14), (EC) No 406/97 (15), (EC) No 407/97 (16) stipulate which stocks may be subject to the measures foreseen by Regulation (EC) No 847/96; Whereas Council Regulations (EC) No 45/98 (17), as last amended by Regulation (EC) No 783/98 (18), (EC) No 47/98 (19), (EC) No 49/98 (20), (EC) No 50/98 (21), (EC) No 51/98 (22), (EC) No 53/98 (23), (EC) No 55/98 (24), (EC) No 57/98 (25), (EC) No 59/98 (26), (EC) No 61/98 (27), (EC) No 62/98 (28), (EC) No 63/98 (29), and (EC) No 65/98 (30), as amended by Regulation (EC) No 1283/98 (31), fix fish quotas for certain stocks in 1998; Whereas, within the terms of Article 4(2) of Regulation (EC) No 847/96, certain Member States have asked to withhold a fraction of their quotas to be transferred to the following year; whereas, within the limits indicated in the Article, the Commission shall add to the quota for 1998 the quantities withheld; Whereas, according to the information communicated to the Commission, certain Member States have fished in excess of permitted landings for some stocks in 1997; whereas, in accordance with Article 5(1) of Regulation (EC) No 847/96, deductions from national quotas for 1998 shall be made at a level equivalent to the quantity fished in excess, without prejudice to the application of Article 5(2); Whereas, in conformity with Article 5(2) of Regulation (EC) No 847/96, weighted deductions from national quotas for 1998 shall be made in the case of overfishing of permitted landings in 1997 for those stocks identified as such in Article 5 and Annex III to Regulation (EC) No 390/97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The quotas fixed in Regulations (EC) No 45/98 and (EC) No 62/98 are increased or reduced as shown in the Annex. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 115, 9. 5. 1996, p. 3. (4) OJ L 66, 6. 3. 1997, p. 1. (5) OJ L 278, 11. 10. 1997, p. 1. (6) OJ L 66, 6. 3. 1997, p. 57. (7) OJ L 66, 6. 3. 1997, p. 69. (8) OJ L 66, 6. 3. 1997, p. 71. (9) OJ L 337, 9. 12. 1997, p. 1. (10) OJ L 66, 6. 3. 1997, p. 74. (11) OJ L 66, 6. 3. 1997, p. 83. (12) OJ L 66, 6. 3. 1997, p. 92. (13) OJ L 66, 6. 3. 1997, p. 101. (14) OJ L 66, 6. 3. 1997, p. 110. (15) OJ L 66, 6. 3. 1997, p. 119. (16) OJ L 66, 6. 3. 1997, p. 133. (17) OJ L 12, 19. 1. 1998, p. 1. (18) OJ L 113, 15. 4. 1998, p. 8. (19) OJ L 12, 19. 1. 1998, p. 58. (20) OJ L 12, 19. 1. 1998, p. 70. (21) OJ L 12, 19. 1. 1998, p. 72. (22) OJ L 12, 19. 1. 1998, p. 75. (23) OJ L 12, 19. 1. 1998, p. 84. (24) OJ L 12, 19. 1. 1998, p. 93. (25) OJ L 12, 19. 1. 1998, p. 102. (26) OJ L 12, 19. 1. 1998, p. 111. (27) OJ L 12, 19. 1. 1998, p. 119. (28) OJ L 12, 19. 1. 1998, p. 121. (29) OJ L 12, 19. 1. 1998, p. 136. (30) OJ L 12, 19. 1. 1998, p. 145. (31) OJ L 178, 23. 6. 1998, p. 1. EN Official Journal of the European Communities 16. 9. 98L 254/4 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1998. For the Commission Emma BONINO Member of the Commission EN Official Journal of the European Communities16. 9. 98 L 254/5 (t on ne s) Sp ec ie s Z on e M em be r St at e W ith he ld qu an tit ie s (1 ) C at ch in ex ce ss of pe rm itt ed la nd in gs in 19 97 D ed uc tio ns (2 ) W ei gh te d de du ct io ns (% ); qu an tit y (3 ) A dd iti on al de du ct io ns (4 ) 19 98 qu ot a (5 ) C ou nc il R eg ul at io n (E C )N o R ev is ed va lu e of 19 98 qu ot a A N N E X H er ri ng IV a an d b D en m ar k n. a. 1 23 6 1 23 6 n. a. n. a. 36 30 0 45 /9 8 35 06 4 H er ri ng IV a an d b Sw ed en n. a. 58 4 10 % ;6 42 n. a. 2 58 0 45 /9 8 1 93 8 H er ri ng IV a an d b U ni te d K in gd om n. a. 36 8 36 8 n. a. n. a. 38 91 0 45 /9 8 38 54 2 H er ri ng IV c an d V II d Fr an ce n. a. 51 9 51 9 n. a. n. a. 8 53 0 45 /9 8 8 01 1 H er ri ng V II e an d f Fr an ce n. a. 40 40 n. a. n. a. 50 0 45 /9 8 46 0 C od II I a Sk ag er ra k Sw ed en n. a. 10 2 10 2 n. a. n. a. 2 80 0 45 /9 8 2 69 8 C od V II b- k, V II I, IX an d X Fr an ce n. a. 23 23 n. a. n. a. 15 28 0 45 /9 8 15 25 7 M eg ri m V II B el gi um 61 n. a. n. a. n. a. n. a. 61 0 45 /9 8 67 1 M eg ri m V II Sp ai n 67 2 n. a. n. a. n. a. n. a. 6 72 0 45 /9 8 7 39 2 M eg ri m V II Fr an ce 76 5 n. a. n. a. n. a. n. a. 8 15 0 45 /9 8 8 91 5 M eg ri m V II I a, b, d an d e Sp ai n 14 0 n. a. n. a. n. a. n. a. 1 44 0 45 /9 8 1 58 0 A ng le rf is h V II B el gi um 24 6 n. a. n. a. n. a. n. a. 2 46 0 45 /9 8 2 70 6 A ng le rf is h V II Sp ai n 98 n. a. n. a. n. a. n. a. 98 0 45 /9 8 1 07 8 A ng le rf is h V II Fr an ce 1 49 0 n. a. n. a. n. a. n. a. 15 82 0 45 /9 8 17 31 0 A ng le rf is h V II N et he rl an ds 31 n. a. n. a. n. a. n. a. 32 0 45 /9 8 35 1 A ng le rf is h V II I a, b, d an d e Sp ai n 10 0 n. a. n. a. n. a. n. a. 1 16 0 45 /9 8 1 26 0 H ad do ck II I a an d II I b, c an d d (*) Sw ed en n. a. 16 16 n. a. n. a. 49 0 45 /9 8 47 4 N or th er n pr aw n II I a Sw ed en n. a. 39 39 n. a. n. a. 2 46 0 45 /9 8 2 42 1 E ur op ea n pl ai ce V II fa nd g B el gu im n. a. 33 33 n. a. n. a. 27 0 45 /9 8 23 7 E ur op ea n pl ai ce V II fa nd g U ni te d K in gd om n. a. 3 3 n. a. n. a. 25 0 45 /9 8 24 7 EN Official Journal of the European Communities 16. 9. 98L 254/6 (t on ne s) Sp ec ie s Z on e M em be r St at e W ith he ld qu an tit ie s (1 ) C at ch in ex ce ss of pe rm itt ed la nd in gs in 19 97 D ed uc tio ns (2 ) W ei gh te d de du ct io ns (% ); qu an tit y (3 ) A dd iti on al de du ct io ns (4 ) 19 98 qu ot a (5 ) C ou nc il R eg ul at io n (E C )N o R ev is ed va lu e of 19 98 qu ot a Sa lm on II I b, c an d d (*) D en m ar k n. a. 49 1 49 1 n. a. n. a. 83 34 7 45 /9 8 82 85 6 So le N or th Se a B el gu im 15 0 n. a. n. a. n. a. n. a. 1 59 0 45 /9 8 1 74 0 So le N or th Se a G er m an y 12 0 n. a. n. a. n. a. n. a. 1 27 5 45 /9 8 1 39 5 So le N or th Se a N et he rl an ds 1 35 5 n. a. n. a. n. a. n. a. 14 36 5 45 /9 8 15 72 0 So le V II a B el gi um n. a. 7 7 n. a. n. a. 44 5 45 /9 8 43 8 So le V II e U ni te d K in gd om n. a. 19 19 n. a. n. a. 39 5 45 /9 8 37 6 Sp ra t II I b, c an d d (*) Sw ed en n. a. 4 84 0 4 84 0 n. a. n. a. 89 31 0 45 /9 8 84 47 0 H or se m ac ke re l V II I c an d IX Sp ai n 2 31 3 n. a. n. a. n. a. n. a. 39 27 0 45 /9 8 41 58 3 G re en la nd ha lib ut N A FO 3L M N O Sp ai n n. a. 89 89 n. a. n. a. 7 39 8 62 /9 8 7 30 9 n. a. N ot ap pl ic ab le . (*) C om m un ity w at er s. (1 ) In ac co rd an ce w ith A rt ic le 4( 2) of R eg ul at io n (E C ) N o 84 7/ 96 (2 ) In ac co rd an ce w ith A rt ic le 5( 1) of R eg ul at io n (E C ) N o 84 7/ 96 (3 ) In ac co rd an ce w ith A rt ic le 5( 2) of R eg ul at io n (E C ) N o 84 7/ 96 (4 ) D ue to re la ps e, in ac co rd an ce w ith A rt ic le 5( 2) of R eg ul at io n (E C ) N o 84 7/ 96 (5 ) A s se t by th e R eg ul at io n ex pr es se d in th e ne xt co lu m n to th e ri gh t